Detailed Action
This is the final office action for US application number 15/637,393. Claims are evaluated as filed on December 9, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Kim and Barry teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
Examiner notes that Applicant’s response has marked inconsistencies that make it generally uncertain what the disclose invention is intended to be. For example, Applicant has argued that magnets can be positioned at the distal ends of the rods in either disclosed shape (p. 19), with no identifiable support in the original disclosure for such an assertion, and then argued that “Even the Examiner cannot reasonably argue that the present application discloses magnets.” (Remarks p. 45). Further, paragraph 38 discloses that one of the magnetic members 12 may not be a magnet and that magnetic member 12 can be a magnet. These arguments in conjunction with those detailed below render the clarity of disclosure and determination of what is support and what is not 
With regards to Affidavit argument that Kim and Berry are deficient as it eliminates the patient’s ability to rotate or twist about the longitudinal axis of the spine and prevents flexion and extension which c the pole positioning and orientation relative to the rod member causes metal fatigue leading to failure or breakage of the device which is not correctable with the disclosure of Kim (Affidavit ¶s 3 and 4), Examiner notes that none of the identified concerns reflect a feature of the claimed invention.
With regards to Affidavit argument that one would not look to combine Kim and Berry with a reasonable expectation of success to arrive at the system disclosed in the current application as such allows rotation, twisting, forward and side bending (Affidavit ¶4), Examiner notes that it has not been proposed that the combination of Kim and Berry arrives at the system disclosed by Applicant. Instead, the rejections below and in that of the non-final office action dated July 16, 2020 show that the combination of Kim and Berry reads on the claimed invention given a broadest reasonable interpretation of the claims.
With regards to Affidavit argument that it is well understood that a “magnet” must have two poles and a flux moving through the poles to create a magnetic field and without such can be no “magnet” as commonly known and defined (Affidavit ¶7), Examiner notes that such is consistent with common usage of “magnet” which has been defined as “A piece of iron (or an ore, alloy, or other material) that has its component atoms so ordered that the material exhibits properties of magnetism, such as attracting other iron-containing objects or aligning itself in an external magnetic field.” (https://www.lexico.com/en/definition/magnet.). However, such is in direct disagreement with Applicant’s argument (page 10 of Remarks 03/20/2020) that specification paragraph 38 discloses that magnetic members 12 could be a magnetic component or not a magnet and thus the magnets are a cylindrical rod as shown in Figs. 2 and 3. A review of paragraph 38 shows that paragraph 38 is silent to the provided quotation and Figs. 2 and 3 do not show a cylindrical rod or a drawing view that would enable such to be shown.
With regards to Affidavit argument that it is readily understood that all or a portion of the magnets are sized to fit into the clamping or tulip portion of the pedicle screw to secure the magnets so that the magnetic fields reach across the joint or disc portion of the spine to interact with another magnetic member without the need for the magnets to touch each other and thereby allows force to extend across the joint without detrimentally restriction member of the bones and joint (Affidavit ¶8), Examiner notes that such is one of many configuration that may be obvious based upon the disclosure; however, such does not actually appear to be disclosed. Further, as noted above, Applicant has previously argued that magnetic members 12 could be a magnetic 
With regards to Affidavit argument that it is the authors opinion that various claim limitations are supported in the specification (Affidavit ¶s 9-18), Examiner notes that if such support is indeed in the original disclosure, then the specific location of those limitations objected or rejected below as lacking support in the specification, being not shown in the drawings, or being new matter should be identified.
With regards to Applicants argument that orthopedic arts are replete with typical structure of a pedicle screw having a U-shaped tulip for acceptance of a rod member that is held in place by a set screw and specification paragraphs 36 and 37 and Figs. 1A, 1B, 3, 5, and 6 disclose such for the present application (Remarks p. 12-13), Examiner agrees that such is commonly known. However, there is nothing in the now argued paragraphs 36 and 37 and Figs. 1A, 1B, 3, 5, and 6 that shows or provide support for the rod having magnets secured to ends thereof and extending through the pedicle screw with an enlarged end portion as previously argued or that provides support for the drawing objections that the argument was provided to refute, i.e. “ a first magnetic member secure to said first end of said first rod portion;” of claim 1 lines 9-10, "a second magnetic member secured to said first end of said second rod portion;" of claim 1 lines 18-19, and "a first magnetic member adapted to be fixedly secured to a distal end of each respective said rod member" of claim 8 lines 15-16. That is, as noted above, there is nothing shown to indicate the positioning of the magnets or magnetic member. To make this additionally unclear, Applicant’s argued (page 10 of Remarks 
With regards to Applicants argument that the specification provides a definition for the term pedicle screw in paragraph 36 and specifically incorporates Shluzas 7,066,937, that elongate member is synonymous with rod, and paragraph 37 discloses how the magnetic members fit into the pedicle screw in the same manner as the rod of Shluzas and are held in place in the same manner with a set screw (Remarks p. 13-14), Examiner notes that paragraph 37 discloses that:
“The connector 18 is also provided with a pair of opposed channel components 20, which can receive a portion of a magnet or magnetic member 12 for securement therein. The magnetic member 12 is secured in the connector 18 as with a set screw 21 threadably engaging an interior threaded surface of the connector 18.”

However, paragraph 37 is silent to the magnetic members fit into the pedicle screw in the same manner as the rod of Shluzas as argued. Further, it appears that this argument was originally intended to provide support for the rod having magnets secured to ends thereof and extending through the pedicle screw with an enlarged end portion or that provides support for the drawing objections that the argument was provided to refute, i.e. “ a first magnetic member secure to said first end of said first rod portion;” of 
With regards to Applicants argument that not everything necessary to practice the invention need be disclosed, the scope of enablement must only bear a reasonable correlation to the scope of the claims and one skilled in the art would reasonably understand the claims (Remarks p. 15), Examiner notes that, based on Applicant’s disclosure, there are many obvious ways of enabling the disclosed system; however, obviousness is not the standard for determining what is actually disclosed. That is, it does not appear that Applicant’s specification and drawings provide sufficient disclosure to anticipate the claimed invention.
With regards to Applicants argument regarding priority to US 62/356,296 (Remarks p. 16-42):
Claim 13:
Lines 6-7: “a rod member extending between and secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Applicant has argued that support is found in paragraph 36 as the housing unit is constructed to receive a rod set through the housing which allows connection and securement of bone together as incorporated from Shluzas (Remarks p. 16-17), Examiner notes that paragraph 36 is silent to the information argued by Applicant 
Lines 9-11: “said first magnet having at least one magnetic pole facing away from said rod member”. Applicant has argued that support is found in quotes from paragraph 33, 39, 40, and 43 (Remarks p. 17-19), Examiner notes that none of the cited paragraphs contain the provided quotes and the specification of US 62/356,296 does not include a paragraph 43, but instead ends with paragraph 41. Indeed, the provided quotations are silent to the pole positioning and orientation relative to the rod member as claimed. Applicant also argued that magnets can be positioned at the distal ends of the rods in either disclosed shape (p. 19), Examiner notes that no support has been identified in the original disclosure for such an assertion. Examiner encourages identification of the location in the original disclosure of this particular detail, i.e. the magnet location.
Lines 17-18: “the at least a portion of said second magnet sized for insertion into a connector portion of said third pedicle screw”. Applicant has argued that support is found in quotes from paragraph field of invention, 36, 37, and 42 and Figs. 2 and 5 (Remarks p. 19-22), Examiner notes that none of the cited paragraphs contain the provided quotes and the specification of US 62/356,296 does not include a paragraph 42, but instead ends with paragraph 41, and does not include a Fig. 5, but instead ends with Fig. 4. 
Lines 18-20: “said second magnet having a length sufficient to extend sufficiently through said connector portion of said third pedicle screw to secure said second magnet thereto”. Applicant has argued that support is found in quotes from paragraph 36, 37, and 42 and Figs. 2 and 5 (Remarks p. 22-24), Examiner notes that none of the cited paragraphs contain the provided quotes and the specification of US 62/356,296 does not include a paragraph 42, but instead ends with paragraph 41, and does not include a Fig. 5, but instead ends with Fig. 4. Further, Fig. 2 shows that the members 12 are not secured to one another and the benefits of such have been argued in the affidavit. Instead, it appears from Applicant’s arguments that it is intended that members 12 have a magnet on each end that attracts or repels nearby magnets. Thus, for such to be secured appears to be contrary to the argued disclosed system.
Lines 22-24: “said first end of said second magnet having at least one second magnetic pole aligned with a longitudinal axis of said second magnet”. Applicant has argued that support is found in a quote from paragraph 39 (Remarks p. 24-25), Examiner notes that paragraph 39 does not contain the provided quote. Further, the provided quote appears to be silent to details regarding ends of magnets.
Lines 26-28: “a magnetic field flowing through the pole of said first magnet interacts with a magnetic field flowing through the pole of said second magnet”. Applicant has argued that support is found in quotes 
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. Applicant has argued that support is found in quotes from paragraph 36 and 39 (Remarks p. 26-29), Examiner notes that none of the cited paragraphs contain the provided quotes. Further, the provided quotes disclose details of the pedicle screw and magnets and are silent to disclosure of a force between, e.g. the system with a magnet, and a bone as claimed. That is, bone is not generally considered to have magnetic properties.
Claim 15, “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4. Applicant has argued that support is found in quotes from paragraph 36 and 39 and Figs. 2 and 5 (Remarks p. 29-30), Examiner notes that none of the cited paragraphs contain the provided quotes and the specification of US 62/356,296 does not include a Fig. 5, but instead ends with Fig. 4. Further, the provided quotes disclose details of the pedicle screw and magnets and are silent to disclosure of a force between, e.g. the system with a magnet, and a bone as claimed. That is, bone is not generally considered to have magnetic properties.
Claim 18:
Lines 6-7: “a second rod member extending between and secured to each of said at least two fourth pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Applicant has argued 
Lines 9-11: “said third magnet having at least one magnetic pole facing away from said second rod member”. Applicant has argued that support is found in quotes from paragraph 33, 39, 40, and 43 (Remarks p. 31-33), Examiner notes that none of the cited paragraphs contain the provided quotes and the specification of US 62/356,296 does not include a paragraph 43, but instead ends with paragraph 41. Indeed, the provided quotations are silent to the pole positioning and orientation relative to the rode member as claimed. Applicant also argued that magnets can be positioned at the distal ends of the rods in either disclosed shape (p. 33), Examiner notes that no support has been identified in the original disclosure for such an assertion. Examiner encourages identification of the location in the original disclosure of this particular detail, i.e. the magnet location.
Lines 18-20: “said fourth magnet having a length sufficient to extend sufficiently through said connector portion of said sixth pedicle screw to secure said fourth magnet thereto”. Applicant has argued that support is found in quotes from paragraph 36, 37, and 42 and Figs. 2 and 
Lines 22-24: “said first end of said fourth magnet having at least one fourth magnetic pole aligned with a longitudinal axis of said fourth magnet”. Applicant has argued that support is found in a quotes from paragraphs 19, 38, and 39 (Remarks p. 36-37), Examiner notes that that none of the cited paragraphs contain the provided quotes. Further, the provided quotes appear to be silent to details regarding ends of magnets.
Lines 26-28: “a magnetic field flowing through the pole of said third magnet interacts with a magnetic field flowing through the pole of said fourth magnet”. Applicant has argued that support is found in quotes from paragraph 19, 38, and 39 (Remarks p. 37-39), Examiner notes that none of the cited paragraphs contain the provided quotes. 
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. Applicant has argued that support is found in quotes from paragraphs 19, 38, and 39 (Remarks p. 39-40), 
Claims 21 and 22 “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4. Applicant has argued that support is found in a quote from paragraph 39 (Remarks p. 41-42), Examiner notes that paragraph 39 does not contain the provided quote. Further, the provided quote discloses details of the magnetic members but are silent to disclosure of a force between, e.g. the magnetic members, and a bone as claimed. That is, bone is not generally considered to have magnetic properties. Also, claim 22 has been cancelled.
With regards to Applicants argument regarding drawing objections (Remarks p. 42), Applicant initially provides arguments regarding claim 13 lines 17-18; however, has not been a drawing objection relative to these lines.
With regards to Applicants argument regarding drawing objections (Remarks p. 43-52):
Claim 13:
Lines 6-7: “a rod member extending between and secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Applicant has amended Fig. 5 and cited paragraphs 36, 37, and 40 as providing support (Remarks p. 42-43). 
Lines 9-11: “said first magnet having at least one magnetic pole facing away from said rod member”. Applicant has argued that electrons composing magnetic fields are not visible to the naked eye and one skilled in the art would understand that magnetic fields could be facing the rod or away from the rod or any direction the surgeon finds suitable to provide the necessary force across the joint (Remarks p. 43-44), Examiner notes that what is claimed is that “said first magnet having at least one magnetic pole facing away from said rod member” and that the relevance of arguing that the magnetic field can be oriented in any direction and that electrons are not visible is unclear. Instead, the magnet and pole positioning and orientation relative to the rod member have not been shown.
Lines 18-20: “said second magnet having a length sufficient to extend sufficiently through said connector portion of said third pedicle screw to secure said second magnet thereto”. Applicant has argued that the magnets shown in the figures and described in the specification are constructed as claimed and Examiner has failed to provide any reasonable explanation of an alternative construction provided by the text of the specification (Remarks p. 44), Examiner notes that potential alternative configurations are irrelevant to determining if the claimed invention has been shown. Further, Applicant’s argument (page 10 of Remarks 03/20/2020) that specification paragraph 38 discloses that magnetic members 12 could be a magnetic component or not a magnet. Thus, it does not appear the magnets are necessarily shown in the provided figures to show magnet position or relative length thereof. Applicant has also argued that the affidavit provides an expert’s opinion that the figures provide support for this limitation and requests this rejection be removed, Examiner notes that the standard not an expert’s interpretation, but one of ordinary skill in the art, this is a drawing objection and not a rejection, and the provided affidavit does not provide any reasons that this limitation is believed to be shown.
Lines 22-24: “said first end of said second magnet having at least one second magnetic pole aligned with a longitudinal axis of said second magnet”. Applicant has argued that Figs. 3, 5, and 6 show magnets aligned and intentionally aligned with respect to one another (Remarks p. 
Lines 26-28: “a magnetic field flowing through the pole of said first magnet interacts with a magnetic field flowing through the pole of said second magnet”. Applicant has argued that electrons are not visible to the naked eye and Examiner cannot reasonable argue that the present application discloses magnets but magnetic fields and poles are well known and a necessary part of magnets (Remarks p. 45). Examiner notes that it is unclear how one can reasonably assert that it is unreasonable to argue that the present application discloses magnets and that the pole of a magnet is shown. That is, if magnets are not disclosed as Applicant has argued, then it is unreasonable to assert that magnets and their poles are shown in the disclosure that lacks magnets.
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. Applicant has argued that electrons are not visible to the naked eye and one skilled in the art would understand their presence from reading the specification and review of the figures (Remarks p. 46). Given the argument on the preceding page that that Examiner cannot reasonable argue that the present application 
Claim 15, “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4. Applicant has argued that electrons are not visible to the naked eye and one skilled in the art would understand their presence from reading the specification and review of the figures (Remarks p. 46). Given the argument on the preceding page that that Examiner cannot reasonable argue that the present application discloses magnets, this seems completely unclear. That is, if magnets are not disclosed as Applicant has argued, then it is unreasonable to assert that magnets and their resultant forces are shown in the disclosure that lacks magnets. Further, there appears to be no disclosure of a force between, e.g. the system with a magnet, and a bone as claimed. That is, bone is not generally considered to have magnetic properties.
Claim 18:
Lines 6-7: “a second rod member extending between and secured to each of said at least two fourth pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Applicant has amended Fig. 5, stated that support can be found throughout the specification, and indicated that it is known that pedicle screws are applied 
Lines 9-11: “said third magnet having at least one magnetic pole facing away from said second rod member”. Applicant has argued that electrons composing magnetic fields are not visible to the naked eye and one skilled in the art would understand that magnetic fields could be facing the rod or away from the rod or any direction the surgeon finds suitable to provide the necessary force across the joint (Remarks p. 47), Examiner notes that what is claimed is that “said third magnet having at least one 
Lines 18-20: “said fourth magnet having a length sufficient to extend sufficiently through said connector portion of said sixth pedicle screw to secure said fourth magnet thereto”. Applicant has argued that the magnets shown in the figures and described in the specification are constructed as claimed and Examiner has failed to provide any reasonable explanation of an alternative construction provided by the text of the specification (Remarks p. 48), Examiner notes that potential alternative configurations are irrelevant to determining if the claimed invention has been shown. Given the argument on the page 45 that Examiner cannot reasonable argue that the present application discloses magnets, this seems completely unclear. Further, Applicant’s argument (page 10 of Remarks 03/20/2020) that specification paragraph 38 discloses that magnetic members 12 could be a magnetic component or not a magnet. Thus, it does not appear the magnets are necessarily shown in the provided figures to show magnet position or relative length thereof. Applicant has also argued that the affidavit provides an expert’s opinion that the figures provide support for this limitation and requests this rejection be removed, Examiner notes that the standard not an expert’s 
Lines 22-24: “said first end of said fourth magnet having at least one fourth magnetic pole aligned with a longitudinal axis of said fourth magnet”. Applicant has argued that electrons composing magnetic fields are not visible to the naked eye and one skilled in the art would understand that magnetic fields could be facing the rod or away from the rod or any direction the surgeon finds suitable to provide the necessary force across the joint (Remarks p. 48-49), Examiner notes that what is claimed is that “said first end of said fourth magnet having at least one fourth magnetic pole aligned with a longitudinal axis of said fourth magnet” and that the relevance of arguing that the magnetic field can be oriented in any direction and that electrons are not visible is unclear. Instead, the magnet and magnet ends have not been shown. Given the argument on page 45 that Examiner cannot reasonable argue that the present application discloses magnets, this seems completely unclear. That is, if magnets are not disclosed as Applicant has argued, then it is unreasonable to assert that magnets and their ends are shown in the disclosure that lacks magnets.
Lines 26-28: “a magnetic field flowing through the pole of said third magnet interacts with a magnetic field flowing through the pole of said fourth magnet”. Applicant has argued that electrons composing magnetic 
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. Applicant has argued that electrons are not visible to the naked eye and one skilled in the art would understand that magnetic fields could be facing the rod or away from the rod or any direction the surgeon finds suitable to provide the necessary force across the joint (Remarks p. 50). Given the argument on the page 45 that that Examiner cannot reasonable argue that the present application discloses magnets, this seems completely unclear. That is, if magnets are not disclosed as Applicant has argued, then it is unreasonable to assert that magnets and their resultant forces are shown in the disclosure that lacks magnets. Further, there appears to be no disclosure of a force between, e.g. the system with a magnet, and a bone as claimed. That is, bone is not generally considered to have magnetic properties.
Claims 21 and 22 “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4. Applicant has argued that electrons are not visible to the naked eye and one skilled in the art would understand that magnetic fields could be facing the rod or away from the rod or any direction the surgeon finds suitable to provide the necessary force across the joint (Remarks p. 50-51). Given the argument on the page 45 that Examiner cannot reasonable argue that the present application discloses magnets, this seems completely unclear. That is, if magnets are not disclosed as Applicant has argued, then it is unreasonable to assert that magnets and their resultant forces are shown in the disclosure that lacks magnets. Further, there appears to be no disclosure of a force between, e.g. the system with a magnet, and a bone as claimed. That is, bone is not generally considered to have magnetic properties. Also, claim 22 has been cancelled.
With regards to Applicants argument regarding specification objections (Remarks p. 52-77):
Claim 13:
Lines 6-7: “a rod member extending between and secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Applicant has argued that support is found in paragraph 36 as the housing unit is constructed to receive a rod set through the housing which allows connection and securement of bone together as incorporated from Shluzas (Remarks p. 52-53), Examiner notes that Figs. 1B-5 show multiple rod members extending between 
Lines 9-11: “said first magnet having at least one magnetic pole facing away from said rod member”. Applicant has argued that support is found in quotes from paragraph 33, 39, 40, and 43 (Remarks p. 53-54), Examiner notes that the provided quotations are silent to the pole positioning and orientation relative to the rod member as claimed. Applicant also argued that magnets can be positioned at the distal ends of the rods in either disclosed shape (p. 54), Examiner notes that no support has been identified in the original disclosure for such an assertion. Examiner encourages identification of the location in the original disclosure of this particular detail, i.e. the magnet location. That is, there appears to be nothing disclosed regarding the direction the poles face relative to the rod member that is not disclosed.
Lines 18-20: “said second magnet having a length sufficient to extend sufficiently through said connector portion of said third pedicle screw to secure said second magnet thereto”. Applicant has argued that support is found in quotes from paragraph 36, 37, and 42 and Figs. 2 and 5 (Remarks p. 54-57), Examiner notes that Fig. 2 shows that the members 
Lines 22-24: “said first end of said second magnet having at least one second magnetic pole aligned with a longitudinal axis of said second magnet”. Applicant has argued that support is found in a quotes from paragraphs 33, 39, 40, and 43 (Remarks p. 57-59), Examiner notes that the provided quotes appear to be silent to details regarding ends of magnets. Thus, there appears to be nothing disclosed regarding first end pole alignment with longitudinal axes.
Lines 26-28: “a magnetic field flowing through the pole of said first magnet interacts with a magnetic field flowing through the pole of said second magnet”. Applicant has argued that support is found in quotes from paragraphs 33, 39, 40, and 43 and that the magnets can be positioned at ends of the rods and one skilled in the art would understand that poles could be facing the rod or away from the rod or any direction the surgeon finds suitable to provide the necessary force across the joint (Remarks p. 59-61), Examiner notes that what is claimed is that “a magnetic field flowing through the pole of said first magnet interacts with a magnetic field  there appears to be nothing disclosed regarding field flow or the magnet and pole positioning.
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. Applicant has argued that support is found in quotes from paragraphs 33 and 39 (Remarks p. 61-63), Examiner notes that the provided quotes disclose details of the pedicle screw and magnets and are silent to disclosure of a force between, e.g. the system with a magnet, and a bone as claimed. That is, the disclosure appears to indicate that the force is between the magnets, i.e. part of the “spinal construction”, and not between the device and the vertebrae.
Claim 15 “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4. Applicant has argued that support is found in quotes from paragraph 36 and 39 (Remarks p. 63-65), Examiner notes that the provided quotes disclose details of the pedicle screw and magnets and are silent to disclosure of a force between, e.g. the system with a magnet, and a bone as claimed. That is, the disclosure appears to indicate that the force/torque is between the magnets, i.e. part of the “spinal construction”, and not between the device and the vertebrae.
Claim 18:
Lines 6-7: “a second rod member extending between and secured to each of said at least two fourth pedicle screws for fixing a position of said 
Lines 9-11: “said third magnet having at least one magnetic pole facing away from said second rod member”. Applicant has argued that support is found in quotes from paragraph 33, 39, 40, and 43 and that the magnets can be positioned at ends of the rods and one skilled in the art would understand that poles could be facing the rod or away from the rod or any direction the surgeon finds suitable to provide the necessary force across the joint (Remarks p. 66-68), Examiner notes that the provided quotations are silent to the pole positioning and orientation relative to the rod member as claimed. Applicant also argued that magnets can be positioned at the distal ends of the rods in either disclosed shape (p. 67-68), Examiner notes that no support has been identified in the original disclosure for such an assertion. Examiner encourages identification of the location in the 
Lines 18-20: “said fourth magnet having a length sufficient to extend sufficiently through said connector portion of said sixth pedicle screw to secure said fourth magnet thereto”. Applicant has argued that support is found in quotes from paragraph 36, 37, and 42 and Figs. 2 and 5 (Remarks p. 68-70), Examiner notes that Fig. 2 shows that the members 12 are not secured to one another and the benefits of such have been argued in the affidavit. Instead, it appears from Applicant’s arguments that it is intended that members 12 have a magnet on each end that attracts or repels nearby magnets. Thus, for such to be secured appears to be contrary to the argued disclosed system. Further, there appears to be nothing disclosed regarding the length of the magnet or the magnets extending through the connector portion. 
Lines 22-24: “said first end of said fourth magnet having at least one fourth magnetic pole aligned with a longitudinal axis of said fourth magnet”. Applicant has argued that support is found in a quotes from paragraphs 19, 38, and 39 and that for magnets function to provide force across a joint the magnetic fields must interact or otherwise repelling forces are impossible (Remarks p. 71-72), Examiner notes that the provided quotes appear to be silent to details regarding ends of magnets. The relevance of the argument that for magnets function to provide force across a joint the 
Lines 26-28: “a magnetic field flowing through the pole of said third magnet interacts with a magnetic field flowing through the pole of said fourth magnet”. Applicant has argued that support is found in a quotes from paragraphs 19, 38, and 39 and that for magnets function to provide force across a joint the magnetic fields must interact or otherwise repelling forces are impossible (Remarks p. 72-73), Examiner notes that the provided quotes appear to be silent to disclosure of the poles and that what is claimed is that “a magnetic field flowing through the pole of said first magnet interacts with a magnetic field flowing through the pole of said second magnet”. Instead, there appears to be nothing disclosed regarding field flow or the magnet and pole positioning.
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. Applicant has argued that support is found in quotes from paragraphs 36 and 39 and Figs. 2 and 5 (Remarks p. 74-5), Examiner notes that the provided quotes disclose details of the pedicle screw and magnets and are silent to disclosure of a force between, e.g. the system with a magnet, and a bone as claimed. That is, the disclosure appears to indicate that the force is between the magnets, 
Claim 21 “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4. Applicant has argued that support is found in quotes from paragraph 36 and 39 (Remarks p. 76-78), Examiner notes that the provided quotes disclose details of the pedicle screw and magnets and are silent to disclosure of a force between, e.g. the system with a magnet, and a bone as claimed. That is, the disclosure appears to indicate that the force/torque is between the magnets, i.e. part of the “spinal construction”, and not between the device and the vertebrae.
With regards to Applicants argument regarding new matter rejections under 35 USC 112(a) (Remarks p. 79-106), Examiner notes that such appear to substantively repeat the details noted for the specification and drawing objection responses, which have been addressed above. Thus, such are substantively addressed above.
With regards to Applicants argument that claim 13 line 5 reads that “a separate vertebrae along one side of the longitudinal axis of a spine” is believed to be correct (Remarks p.106-107), Examiner notes that no reason for this assertion has been provide. As detailed below and in the non-final office action dated July 16, 2020, there is no antecedent basis provided for “the longitudinal axis of a spine”. As no antecedence has been identified, such is repeated below.
With regards to Applicants argument that claim 13 line 7 would be grammatically incorrect if ‘the’ were removed prior to ‘position’ (Remarks p. 107-108), Examiner notes that it has not been proposed to simply remove ‘the’ from before ‘position’ as argued. a position”. Further, antecedent basis must be provided within the claims for claim terms. As noted, claim 13 line 7 lacks antecedent basis for ‘the position’. Common means of providing antecedence would be to have ‘position’ or ‘a position’ within the claim limitation depending on the tense of the limitation. Claim drafting is typically beyond the scope of the duties of the Office, but if Applicant desires input on grammar, Applicant is welcome to call for an interview and such can be accommodated with the time allotted for interviews. As Applicant has provided no reason that such has proper antecedent basis, this rejection stands.
With regards to Applicants argument that claim 13 line 14 would be grammatically incorrect if ‘the’ were removed prior to ‘same side’ (Remarks p. 108), Examiner notes that it has not been proposed to simply remove ‘the’ from before ‘same side’ as argued. That is, the quotes from the office action that are provided in Applicant’s remarks are inaccurate. Instead, as provided below and on page 18 of the non-final office action dated July 16, 2020, Examiner interpreted such as, and suggested amending as “[[the]]a same side”. Further Examiner notes that antecedent basis must be provided within the claims for claim terms. As noted, claim 13 line 14 lacks antecedent basis for ‘the same side’. Common means of providing antecedence would be to have ‘same side’ or ‘a same side’ within the claim limitation depending on the tense of the limitation. Claim drafting is typically beyond the scope of the duties of the Office, but if Applicant desires input on grammar, Applicant is welcome to call for an 
With regards to Applicants argument that regarding the rejection under 35 USC 103 (Remarks p. 109-125):
With regards to Applicants argument that, in the system of Barry, telescoping rods can change in length but rotation and twisting of the spine is eliminated thus fusing the spine (Remarks p. 114-115), Examiner notes that there are no claim limitations related to this asserted functional difference. Further, such appears to be unfounded in the disclosure of Barry, which instead discloses that the rod may be constructed of a strong material such as carbon fiber or metals such as chromium, titanium, etc (¶30), which are known to be bendable.
With regards to Applicants argument that Kim placed telescoping tubes in the screws that allow elongation but eliminate rotation about the longitudinal axis of the spine (Remarks p. 115), Examiner notes that there are no claim limitations related to this asserted functional difference. Further, such appears to be unfounded in the disclosure of Kim, which instead discloses that the rod may be constructed of a solid biocompatible metal material such as titanium (¶60), which is known to be bendable, and lining with polymer or Teflon for substantially frictionless movement (¶60).
With regards to Applicants argument that Applicant’s system does not include telescoping members that limit movement of the spine and the systems of 
With regards to Applicants argument that it is impossible to combine Kim and Barry and arrive at the present system as neither Kim nor Barry teach a pedicle based system that does not require a motion limiting connection across the joint (Remarks p. 117-118), Examiner notes that it has not been asserted that Kim, Barry, or any combination thereof discloses the system disclosed by Applicant. Instead, as detailed in the non-final office action dated July 16, 2020, the combination of Kim and Barry discloses the claimed invention. That is, the differences that Applicant is arguing are not claimed.
With regards to Applicants argument that mere alignment of magnets without removal or motion restricting telescoping tubes is worthless for the function of rotation about the longitudinal axis of the spine and any other axis (Remarks p. 118-120 and 121-123), Examiner notes that such is not claimed.
With regards to Applicants argument that Applicant has absolutely repeatedly stated that the present system uses structure no found in the prior art to provide function not found in the prior art in the ability to provide force acros a joint without the need for motion restricting structures (Remarks p. 120), Examiner notes that such is not claimed and suggest amending to claim the asserted differences.
With regards to Applicants argument that Kim and Barry cannot use a curved magnet as they require linear movement in telescoping tubes and there would 
Examiner notes that the rejections under 35 USC 101 were not addressed in the Remarks or by claim amendment and are thus repeated below. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/356,296, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/356,296 fails to provide adequate support for:
Claim 13:
Lines 6-7: “a rod member extending between and secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other”.
Lines 9-11: “said first magnet having at least one magnetic pole facing away from said rod member”. 
Lines 17-18: “the at least a portion of said second magnet sized for insertion into a connector portion of said third pedicle screw”.
Lines 18-20: “said second magnet having a length sufficient to extend sufficiently through said connector portion of said third pedicle screw to secure said second magnet thereto”. 
Lines 22-24: “said first end of said second magnet having at least one second magnetic pole aligned with a longitudinal axis of said second magnet”. 
Lines 26-28: “a magnetic field flowing through the pole of said first magnet interacts with a magnetic field flowing through the pole of said second magnet”. 
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. 
Claim 15, “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4.
Claim 18:
Lines 6-7: “a second rod member extending between and secured to each of said at least two fourth pedicle screws for fixing a position of said separate vertebrae with respect to each other”. 
Lines 9-11: “said third magnet having at least one magnetic pole facing away from said second rod member”. 
Lines 18-20: “said fourth magnet having a length sufficient to extend sufficiently through said connector portion of said sixth pedicle screw to secure said fourth magnet thereto”. 
Lines 22-24: “said first end of said fourth magnet having at least one fourth magnetic pole aligned with a longitudinal axis of said fourth magnet”. 
Lines 26-28: “a magnetic field flowing through the pole of said third magnet interacts with a magnetic field flowing through the pole of said fourth magnet”. 
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. 
Claim 21 “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 13, the following limitations are not described in the specification, and thus the specification fails to provide proper antecedent basis for:
Lines 6-7: “a rod member extending between and secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Instead, Figs. 1B-5 shown multiple rod members extending between any two pedicle screws.
Lines 9-11: “said first magnet having at least one magnetic pole facing away from said rod member”. That is, there appears to be nothing disclosed regarding the direction the poles face relative to the rod member that is not disclosed.
Lines 18-20: “said second magnet having a length sufficient to extend sufficiently through said connector portion of said third pedicle screw to secure said second magnet thereto”. That is, there appears to be nothing disclosed regarding the length of the magnet or the magnets extending through the connector portion. Instead, such is show to be larger and not within the connector portion in Fig. 6.
Lines 22-24: “said first end of said second magnet having at least one second magnetic pole aligned with a longitudinal axis of said second magnet”. That is, there appears to be nothing disclosed regarding pole alignment with longitudinal axes.
Lines 26-28: “a magnetic field flowing through the pole of said first magnet interacts with a magnetic field flowing through the pole of said second , there appears to be nothing disclosed regarding field flow.
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. That is, the disclosure appears to indicate that the force is between the magnets, i.e. part of the “spinal construction”, and not between the device and the vertebrae.
As to claim 15, “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4 is not described in the specification and thus the specification fails to provide proper antecedent basis. That is, the disclosure appears to indicate that the force/torque is between the magnets, i.e. part of the “spinal construction”, and not between the device and the vertebrae.
As to claim 18, the following limitations are not described in the specification and thus the specification fails to provide proper antecedent basis for:
Lines 6-7: “a second rod member extending between and secured to each of said at least two fourth pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Instead, Figs. 1B-5 shown multiple rod members extending between any two pedicle screws.
Lines 9-11: “said third magnet having at least one magnetic pole facing away from said second rod member”. That is, there appears to be nothing disclosed regarding the direction the poles face relative to the second rod member that is not disclosed.
Lines 18-20: “said fourth magnet having a length sufficient to extend sufficiently through said connector portion of said sixth pedicle screw to 
Lines 22-24: “said first end of said fourth magnet having at least one fourth magnetic pole aligned with a longitudinal axis of said fourth magnet”. That is, there appears to be nothing disclosed regarding pole alignment with longitudinal axes.
Lines 26-28: “a magnetic field flowing through the pole of said third magnet interacts with a magnetic field flowing through the pole of said fourth magnet”. That is, there appears to be nothing disclosed regarding field flow.
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. That is, the disclosure appears to indicate that the force is between the magnets, i.e. part of the “spinal construction”, and not between the device and the vertebrae.
As to claim 21, “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4 is not described in the specification and thus the specification fails to provide proper antecedent basis. That is, the disclosure appears to indicate that the force/torque is between the magnets, i.e. part of the “spinal construction”, and not between the device and the vertebrae.
The amendment filed December 9, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no Amended Fig. 5 shows an element labeled as 14 that differs in shown structure from any of the pedicle screws shown and adds a pedicle screw to a vertebra that there appears to be no support for having an pedicle screw and thus introduces new matter
Applicant is required to cancel the new matter in the reply to this Office Action.
The amendment filed December 9, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Specification paragraph 30 amendment that the joint fixation on an opposite side of the human skeleton is a mirror image of that shown appears to have no support in the original disclosure and thus introduces new matter
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least a portion of said second magnet sized for insertion into a connector portion of said third pedicle screw of claim 13 lines 17-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Further, the following claim limitations must be shown or the feature(s) canceled from the claim(s): 
Claim 13:
Lines 6-7: “a rod member extending between and secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other”.
Lines 9-11: “said first magnet having at least one magnetic pole facing away from said rod member”. 
Lines 18-20: “said second magnet having a length sufficient to extend sufficiently through said connector portion of said third pedicle screw to secure said second magnet thereto”. 
Lines 22-24: “said first end of said second magnet having at least one second magnetic pole aligned with a longitudinal axis of said second magnet”. 
Lines 26-28: “a magnetic field flowing through the pole of said first magnet interacts with a magnetic field flowing through the pole of said second magnet”. 
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. 
Claim 15, “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4.
Claim 18:
Lines 6-7: “a second rod member extending between and secured to each of said at least two fourth pedicle screws for fixing a position of said separate vertebrae with respect to each other”. 
Lines 9-11: “said third magnet having at least one magnetic pole facing away from said second rod member”. 
Lines 18-20: “said fourth magnet having a length sufficient to extend sufficiently through said connector portion of said sixth pedicle screw to secure said fourth magnet thereto”. 
Lines 22-24: “said first end of said fourth magnet having at least one fourth magnetic pole aligned with a longitudinal axis of said fourth magnet”. 
Lines 26-28: “a magnetic field flowing through the pole of said third magnet interacts with a magnetic field flowing through the pole of said fourth magnet”. 
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. 
Claim 21 “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 13-18, 20, 21, and 23-28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 13, the following limitations are not described in the specification, are not shown, and were not originally claimed and thus constitute new matter:
Lines 6-7: “a rod member extending between and secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Instead, Figs. 1B-5 shown multiple rod members extending between any two pedicle screws.
Lines 9-11: “said first magnet having at least one magnetic pole facing away from said rod member”. That is, there appears to be nothing disclosed regarding the direction the poles face relative to the rod member that is not disclosed.
Lines 18-20: “said second magnet having a length sufficient to extend sufficiently through said connector portion of said third pedicle screw to secure said second magnet thereto”. That is, there appears to be nothing disclosed regarding the length of the magnet or the magnets extending through the connector portion. Instead, such is show to be larger and not within the connector portion in Fig. 6.
Lines 22-24: “said first end of said second magnet having at least one second magnetic pole aligned with a longitudinal axis of said second magnet”. That is, there appears to be nothing disclosed regarding pole alignment with longitudinal axes.
Lines 26-28: “a magnetic field flowing through the pole of said first magnet interacts with a magnetic field flowing through the pole of said second magnet”. That is, there appears to be nothing disclosed regarding field flow.
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. That is, the disclosure appears to indicate 
As to claim 15, “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4 is not described in the specification, is not shown, and was not originally claimed and thus constitute new matter. That is, the disclosure appears to indicate that the force/torque is between the magnets, i.e. part of the “spinal construction”, and not between the device and the vertebrae.
As to claim 18, the following limitations are not described in the specification, are not shown, and were not originally claimed and thus constitute new matter:
Lines 6-7: “a second rod member extending between and secured to each of said at least two fourth pedicle screws for fixing a position of said separate vertebrae with respect to each other”. Instead, Figs. 1B-5 shown multiple rod members extending between any two pedicle screws.
Lines 9-11: “said third magnet having at least one magnetic pole facing away from said second rod member”. That is, there appears to be nothing disclosed regarding the direction the poles face relative to the second rod member that is not disclosed.
Lines 18-20: “said fourth magnet having a length sufficient to extend sufficiently through said connector portion of said sixth pedicle screw to secure said fourth magnet thereto”. That is, there appears to be nothing disclosed regarding the length of the magnet or the magnets extending through the connector portion. Instead, such is show to be larger and not within the connector portion in Fig. 6.
Lines 22-24: “said first end of said fourth magnet having at least one fourth magnetic pole aligned with a longitudinal axis of said fourth magnet”. That is, there appears to be nothing disclosed regarding pole alignment with longitudinal axes.
Lines 26-28: “a magnetic field flowing through the pole of said third magnet interacts with a magnetic field flowing through the pole of said fourth magnet”. That is, there appears to be nothing disclosed regarding field flow.
Lines 29-30: “an attracting or repelling force between said spinal construction and said third vertebrae”. That is, the disclosure appears to indicate that the force is between the magnets, i.e. part of the “spinal construction”, and not between the device and the vertebrae.
As to claim 21, “a magnetic torque between said spinal construction and said third vertebrae” in lines 3-4 is not described in the specification, is not shown, and was not originally claimed and thus constitute new matter. That is, the disclosure appears to indicate that the force/torque is between the magnets, i.e. part of the “spinal construction”, and not between the device and the vertebrae.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 13-18, 20, 21, and 23-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim(s) 13 recites/recite the limitation "the longitudinal axis of a spine" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “along one side of [[the]]a longitudinal axis of a spine”.
Claim(s) 13 recites/recite the limitation "the position of said separate vertebrae" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “screws for fixing [[the]]a position of said separate vertebrae with respect to each other”.
Claim(s) 13 recites/recite the limitation "the same side" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as “a third vertebrae along [[the]]a same side of the longitudinal axis of said spine as said at least two pedicle screws”.
Claim(s) 14-18, 20, 21, and 23-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  


Claims 13-18, 20, 21, and 23-28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
As to claims 13 and 18, “screw secured to a separate vertebrae” and the like in claim 13 lines 4-5 and 14 and claim 18 line 5 and 14 appear to claim the human body as “vertebrae”. Examiner suggests amending as “screw configured to be secured to a separate vertebrae” and the like to address this rejection and will interpret these limitations as meaning that the screws are capable of being secured to the vertebrae in order to provide compact prosecution in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-18, 20, 21, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 2010/0106192) in view of Kim (US 2007/0179493).
As to claims 13, 16, 18, 23, and 25-28, Kim discloses a skeletal joint fixation system (Figs. 9 and 10, ¶62 discloses that implant 80 is similar to implant 60 where not claim 16, Kim discloses said rod member is curved (¶62). As to claim 18, Kim discloses a second spinal construction (left 80, 72, 76, 75 as shown in Fig. 10, Figs. 9 and 10, ¶62 discloses that implant 80 is similar to implant 60 where not otherwise disclosed), said second spinal construction including at least two fourth pedicle screws (left 75, 72 as shown in Fig. 10), each having a threaded shank (Fig. 10, ¶59, 62, and 63) capable of use for securement to a skeletal bone (Fig. 10), each said fourth pedicle screw capable of being secured to a separate vertebrae along a second side of the longitudinal axis of said spine (Fig. 10), a second rod member (left 81 as shown in Fig. 10) extending between and secured to one of said at least two fourth pedicle screws (Fig. 10) capable of use for fixing the position of said separate vertebrae with respect to each other (Fig. 10), a third magnet (left 82 as shown in Fig. 10) positioned at a distal end of said second spinal rod member (Fig. 10), said third magnet appearing to have at least one magnetic pole facing away from said second rod member (Fig. 10, ¶8); a sixth pedicle screw (left 76 as shown in Fig. 10), said sixth pedicle screw having a threaded shank (Fig. 10, ¶59, 62, and 63) capable of use for securement to a skeletal bone (Fig. 10), said sixth pedicle screw capable of being secured to said third vertebrae along the same side of the longitudinal axis of said spine as said at least two fourth pedicle screws (Fig. 10), a fourth magnet (left 98 as shown in Fig. 10) of a fourth member (left 90 as shown in Fig. 10), said fourth magnet having at least a portion of said fourth claim 23, Kim discloses said second rod member is curved (¶62). As to claims 25-28, Kim discloses that each of said first magnet, said second magnet, said third magnet, and said fourth magnet include a coating (¶s 60 and 46).
Kim is silent to the rod member extending between and secured to each of said at least two pedicle screws for fixing a position of said separate vertebrae with respect to each other, said second magnet having at least a portion of said second magnet sized for insertion into a connector portion of said third pedicle screw, said second magnet having a length sufficient to extend sufficiently through said connector portion of said third pedicle screw to secure said second magnet thereto. Kim does not expressly disclose that said first magnet has the at least one magnetic pole facing away from said rod member, said first end of said second magnet having at least one second magnetic pole aligned with a longitudinal axis of said second magnet, a magnetic field flowing through the pole of said first magnet interacts with a magnetic field flowing through the pole of said second magnet to cause an attracting or repelling force between said spinal claim 18, Kim is silent to the second rod member extending between and secured to each of said at least two fourth pedicle screws for fixing a position of said separate vertebrae with respect to each other, said fourth magnet having at least a portion of said fourth magnet sized for insertion into a connector portion of said sixth pedicle screw, said fourth magnet having a length sufficient to extend sufficiently through said connector portion of said sixth pedicle screw to secure said fourth magnet thereto. As to claim 18, Kim does not expressly disclose that said third magnet has the at least one magnetic pole facing away from said second rod member, said first end of said fourth magnet having at least one fourth magnetic pole aligned with a longitudinal axis of said fourth magnet, a magnetic field flowing through the pole of said third magnet interacts with a magnetic field flowing through the pole of said fourth magnet to cause an attracting or repelling force between said spinal construction and said third vertebrae.
Barry teaches a similar skeletal joint fixation system (Figs. 1-4b, abstract, ¶27) comprising: a spinal construction (Fig. 1, ¶27), said spinal construction including at least two pedicle screws (upper most 10s as shown in Figs. 1, 4a, and 4b, Figs. 1-4b, ¶27), each having a threaded shank (Fig. 2) capable of use for securement to a skeletal bone (Figs. 1-4b, ¶27), each said pedicle screw capable of being secured to a separate vertebrae along one side of a longitudinal axis of a spine (Fig. 1), a rod member (upper most portion of rod 30 as shown in Figs. 1, 4a, and 4b) extending between and secured to each of said at least two pedicle screws (Figs. 1, 4a, and 4b) capable of use for fixing a position of said separate vertebrae with respect to each other (Fig. 1, ¶27), a third pedicle screw (upper 10 of cluster 42 as shown in Figs. 4a and 4b), said third pedicle 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by Kim to have selectively positioned telescoping/extendable portions and non-telescoping portions of the rod between pedicle screws as taught by Barry in order to permit sliding engagement and prevent undesirable movement (Barry ¶28) to enable optimal correction that is perpetuated as the patient grows (Barry ¶19). Further, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to orient at least one magnetic pole of the said first/third magnet of Kim to face away from said rod member, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling 

As to claim 14, the combination of Kim and Barry discloses the invention of claim 13 as well as said magnetic poles of said first magnet and said second magnet appear to be aligned (Figs. 9 and 10, ¶8).
The combination of Kim and Barry does not expressly disclose that said magnetic poles of said first magnet and said second magnet are aligned. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said magnetic poles of said first magnet and said second magnet of Kim are aligned, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling forces between two or more vertebral structures (Kim ¶8).

As to claim 15, the combination of Kim and Barry discloses the invention of claim 13 as well as said magnetic poles of said first magnet and said second magnet appear to be misaligned (during assembly when 81 is not positioned within 90, ¶8).

It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said magnetic poles of said first magnet and said second magnet of Kim are misaligned with respect to each other to induce a magnetic torque between said spinal construction and said third vertebrae, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling forces between two or more vertebral structures (Kim ¶8).

As to claim 17, the combination of Kim and Barry discloses the invention of claim 13 as well as the second member is curved (¶62).
The combination of Kim and Barry does not expressly disclose that said second magnet is curved. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said second magnet of Kim is curved, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in 

As to claim 20, the combination of Kim and Barry discloses the invention of claim 18 as well as said magnetic poles of said third magnet and said fourth magnet appear to be aligned (Figs. 9 and 10, ¶8).
The combination of Kim and Barry does not expressly disclose that said magnetic poles of said third magnet and said fourth magnet are aligned. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said magnetic poles of said third magnet and said fourth magnet of Kim are aligned, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling forces between two or more vertebral structures (Kim ¶8).

As to claim 21, the combination of Kim and Barry discloses the invention of claim 13 as well as said magnetic poles of said third magnet and said fourth magnet appear to be misaligned (during assembly when 81 is not positioned within 90, ¶8).
The combination of Kim and Barry does not expressly disclose that said magnetic poles of said third magnet and said fourth magnet are misaligned with respect 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said magnetic poles of said third magnet and said fourth magnet of Kim are misaligned with respect to each other to induce a magnetic torque between said spinal construction and said third vertebrae, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling forces between two or more vertebral structures (Kim ¶8).

As to claim 24, the combination of Kim and Barry discloses the invention of claim 13 as well as the fourth member is curved (¶62).
The combination of Kim and Barry does not expressly disclose that said fourth magnet is curved. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to specify that said fourth magnet of Kim is curved, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of utilizing magnetic fields in order to provide desired attraction and/or repelling forces between two or more vertebral .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775